DETAILED ACTION
Claim Amendments
The claims dated 5/23/22 are entered. Claims 1, 6-7, and 10-11 are amended. Claim 12 is newly added. Claims 2-5 and 9 are cancelled. Claims 1, 6-8, and 10-12 are pending and addressed below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Higginbotham (US 2007/0068177) in view of Pauliukonis (US 3,260,060).

Regarding claim 1, Higginbotham teaches a cryogenic liquid storage tank (10) comprising: an inner vessel (12) for containing a cryogenic liquid (14), the vessel having top and bottom ends (see Fig. 1) and a headspace (16) and the top end (Fig. 1); a fill pipe (40) located at the top end of the vessel and in communication with the vessel (Fig. 1) wherein the vessel is filled with the cryogenic liquid via the fill pipe (Para. [0078]); a withdrawal pipe (22) located at the bottom end of the vessel (Fig. 1); and a heat exchanger (34) located within the vessel, in fluid communication with the fill pipe (Para. [0078]), located only in the headspace of the vessel (Fig. 1), which condenses gas within the headspace (Para. [0078]).
Higginbotham does not teach that the heat exchanger is coiled or serpentine.
Pauliukonis teaches that it is old and well-known to condense vapor in the headspace (2) of a cryogenic container (1) by use of a coiled or serpentine heat exchanger passageway (5) which acts as the condenser (Col. 2:6-8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try the serpentine coiled heat exchanger design of Pauliukonis as the condenser in the device of Higginbotham in order to reduce the turbulent and kinetic energy transferred to the liquid by the falling condensate droplets and thus increase the thermal efficiency of the design.
Regarding claims 6-8, in combination with Higginbotham, the outlet end of the serpentine heat exchanger taught by Pauliukonis is taught in fluid communication with the heat exchanger passageway and configured to dispense the cryogenic liquid into the vessel (at the end point of element 5) at a location below the headspace (see Fig. 1 of Pauliukonis) which is defined by an existing volume of the liquid in the vessel (see Fig. 1 of Pauliukonis).
Regarding claim 10, Higginbotham further teaches that the condenser assist in maintaining a selected vapor pressure in the inner vessel of the tank (Para. [0051]).

Regarding claim 11, Higginbotham teaches a cryogenic liquid storage method comprising:
flowing cryogenic liquid into a fill pipe (40) of a tank (12); flowing the cryogenic liquid through a heat exchanger (34) within the tank (Fig. 1) and located only within a headspace of the tank (Fig. 1; 16); condensing gas within the headspace with the heat exchanger as cryogenic liquid flows through the heat exchanger (Para. [0078]); and flowing the cryogenic liquid of the heat exchanger into the tank (Para. [0078]).
Higginbotham does not teach that the heat exchanger is coiled or serpentine.
Pauliukonis teaches that it is old and well-known to condense vapor in the headspace (2) of a cryogenic container (1) by use of a coiled or serpentine heat exchanger passageway (5) which acts as the condenser (Col. 2:6-8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try the serpentine coiled heat exchanger design of Pauliukonis as the condenser in the device of Higginbotham in order to reduce the turbulent and kinetic energy transferred to the liquid by the falling condensate droplets and thus increase the thermal efficiency of the design.
Regarding claim 12, Higginbotham teaches withdrawing cryogenic liquid from the tank through a withdrawal pipe (22) located at a bottom portion of the tank (Fig. 1).

Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive.
The grounds of rejection presented above is new on the record and the arguments submitted to not address the features of it.
Insofar as the arguments against combining the teachings of Pauliukonis with other references which were presented might be analogized to the combination above, it is noted that the features of Pauliukonis which are relied upon are the beneficial shape and structure of the device, not the method of flow direction or flashing of a liquid to a gas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/               Primary Examiner, Art Unit 3763